 

 

 

 

 

 

 

 

 

nae 7a}
UNITED STATES DISTRICT COURT usor SDNY ‘|
SOUTHERN DISTRICT OF NEW YORK 2 YET t
wo rn}
TOT ee es eee \ LoL PL ECTRONICAL ty FILED |
JANETTE MOORE, aka Janette Pierre-Louis, fy at a
WH “at
Plaintiff, NAPE PS ERAT tiocMene-
-against- Lo
: 20 Civ. 916 (GBD)
UNITED STATES OF AMERICA/US CONGRESS
Defendant.

Pursuant to the order issued February 6, 2020, dismissing the complaint

IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed as
frivolous.

This Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Court’s
judgment would not be taken in good faith.

IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

Dated: New York, New York
February 6, 2020

SO ORDERED. | |

GEQRGEB. DANIELS
United States District Judge

 
